IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                            No. 96-20144
                          Summary Calendar
                         __________________


DAVID RAY CONLEY, III,

                                      Plaintiff-Appellant,

versus

TDCJ-INSTITUTIONAL DIVISION;
TEXAS BOARD OF PARDONS AND PAROLES;
BOB OWEN; JAMES LYNAUGH; BOARD OF
PARDONS AND PAROLES LEGAL DEPARTMENT;
DANNIL GURRIA,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. CA H 95-1115
                        - - - - - - - - - -
                           June 20, 1996
Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

     David Ray Conley, III, Texas state prisoner #528079, appeals

from the district court's dismissal of his civil rights complaint

as frivolous pursuant to 28 U.S.C. § 1915(d).   Conley argues that

he was denied release on parole and set-off for later review



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-20144
                                -2-

without explanation, that the duration of his sentence was

unconstitutionally extended by the denial of parole, that he had

been harmed by the overcrowded condition of the prison, that he

had not been compensated for work he had performed in prison, and

that he had been directed to perform unsafe work in violation of

Ruiz v. Estelle, 503 F. Supp. 1265 (S.D. Tex. 1980), aff'd in

part and vacated in part, 679 F.2d 1115, amended in part and

vacated in part, 688 F.2d 266 (5th Cir. 1982), cert. denied, 460
U.S. 1042 (1983).   We have reviewed the record and find no

reversible error.   Accordingly, the judgment is AFFIRMED for

essentially the reasons given by the district court.

     AFFIRMED.